UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 10, 2012 (Date of earliest event reported) University General Health System, Inc. (Exact name of registrant as specified in its charter) TX (State or other jurisdiction of incorporation) 000-54064 (Commission File Number) 71-0822436 (IRS Employer Identification Number) 7501 Fannin St. (Address of principal executive offices) (Zip Code) 713-375-7100 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01. Financial Statements and Exhibits Press Release Dated May 10, 2012 "University General Health System, Inc. Reports 146% Increase in Operating Income on 24% Higher Revenue for First Quarter of 2012" (a) Financial statements: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits 99.1 Press Release of University General Health System, Inc. dated May 10, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 10, 2012 UNIVERSITY GENERAL HEALTH SYSTEM, INC. By: /s/ Don Sapaugh Don Sapaugh President Exhibit Index Exhibit No. Description Press Release of University General Health System, Inc. dated May 10, 2012
